     Case 1:20-cv-11421-DPW-BMS-PBS Document 60 Filed 01/12/21 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

_____________________________________
                                        )
HAITIAN-AMERICANS UNITED, INC., )
BRAZILIAN WORKER CENTER,                )
CHELSEA COLLABORATIVE, INC.,            )
CENTRO PRESENTE,                        )
GLADYS VEGA, NORIELIZ DEJESUS, )
ROY AVELLANEDA, DIEUFORT                )
FLEURISSAINT, MARTHA FLORES,            )
and JESSICA ARMIJO,                     )
                                        )
                       Plaintiffs,      )
                                        )
v.                                      )              Case No. 20-11421-DPW-BMS-PBS
                                        )
DONALD J. TRUMP, President of the       )
United States in his Official Capacity, )
UNITED STATES DEPARTMENT OF             )
COMMERCE, UNITED STATES                 )
BUREAU OF THE CENSUS, STEVEN            )
DILLINGHAM, Director of the U.S.        )
Census Bureau in his Official Capacity, )
and WILBUR ROSS, Secretary of the       )
Department of Commerce in his Official  )
Capacity,                               )
                                        )
                       Defendants.      )
____________________________________)

     PLAINTIFFS’ NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiffs Haitian-Americans United, Inc.,

Brazilian Worker Center, Chelsea Collaborative, Inc., Centro Presente, Gladys Vega, Norieliz

DeJesus, Roy Avellaneda, Dieufort Fleurissaint, Martha Flores, and Jessica Armijo hereby give

notice of the voluntary dismissal of all claims in this action, without prejudice.




                                                   1
    Case 1:20-cv-11421-DPW-BMS-PBS Document 60 Filed 01/12/21 Page 2 of 4



                                  HAITIAN-AMERICANS UNITED, INC.,
                                  BRAZILIAN WORKER CENTER,
                                  CHELSEA COLLABORATIVE, INC., CENTRO
                                  PRESENTE, GLADYS VEGA, NORIELIZ
                                  DEJESUS, ROY AVELLANEDA, DIEUFORT
                                  FLEURISSAINT, MARTHA FLORES and
                                  JESSICA ARMIJO

                                  By their attorneys,

                                  /s/ Patrick M. Curran, Jr.
                                  Neil V. McKittrick (BBO #551386)
                                  Patrick M. Curran, Jr. (BBO #659322)
                                  Ogletree, Deakins, Nash, Smoak
                                  & Stewart, P.C.
                                  One Boston Place, Suite 3220
                                  Boston, MA 02110
                                  Tel: (617) 994-5700
                                  Fax: (617) 994-5701
                                  neil.mckittrick@ogletreedeakins.com
                                  patrick.curran@ogletreedeakins.com


                                  Oren Sellstrom (BBO #569045)
                                  Lauren Sampson (BBO #704319)
                                  Lawyers for Civil Rights
                                  61 Batterymarch Street, 5th Floor
                                  Boston, MA 02110
                                  (617) 988-0609
                                  lsampson@lawyersforcivilrights.org

Dated: January 12, 2021




                                      2
     Case 1:20-cv-11421-DPW-BMS-PBS Document 60 Filed 01/12/21 Page 3 of 4



                                 CERTIFICATE OF SERVICE

        I hereby certify that the within document, filed through the CM/ECF system, will be sent
electronically to the registered participants as identified on the Notice of Filing.

                                            /s/ Patrick M. Curran, Jr.
                                            Patrick M. Curran, Jr.




                                                 3
Case 1:20-cv-11421-DPW-BMS-PBS Document 60 Filed 01/12/21 Page 4 of 4




                                                                 45584884.1




                                 4
